NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 15-1494
                                     _____________

                            UNITED STATES OF AMERICA


                                             v.

                                 LESTER ANDERSON,
                                            Appellant
                                    _____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Crim. No. 2-13-cr-00119-001)
                        District Judge: Hon. Lawrence F. Stengel
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 25, 2016
                                  ______________

            Before: VANASKIE, SHWARTZ, and KRAUSE, Circuit Judges

                                 (Filed: March 17, 2016)
                                      ___________

                                        OPINION*
                                       ___________

VANASKIE, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Appellant Lester Anderson appeals the District Court’s denial of his motion to

suppress evidence that Anderson contends was obtained in violation of the Fourth

Amendment. The District Court denied Anderson’s motion, concluding that the police

conduct in entering his home and arresting him were reasonable due to exigent

circumstances. For the reasons discussed below, we agree that the police conduct was

reasonable for Fourth Amendment purposes due to the presence of exigent circumstances.

Accordingly, we will affirm the District Court’s judgment.

                                            I.

       At approximately 4:30 a.m. on December 31, 2012, Officer Lamont Lister went

into a 7-Eleven while on duty. Because Officer Lister was on restricted duty at the time,

he was unarmed and not in uniform. While Officer Lister was inside the 7-Eleven, a

masked man entered the store and drew a gun on the cashier, demanding that he open the

register. After taking the money from the register, the robber walked out of the store.

Officer Lister followed the thief and called 911 to report the robbery. At some point, the

robber removed his ski mask and Officer Lister saw his face. Officer Lister continued to

follow the perpetrator and saw him enter either 2216 or 2218 Bonsall Street.1

       A few minutes later Officer William Mayhew arrived and approached the front

door of 2216 Bonsall Street along with Officer Lister, while another officer secured the

back of the home. The door was slightly ajar, so it swung open when Officer Mayhew

knocked. Officer Mayhew entered through the open door into an enclosed porch,


       1
        The front doors of the two addresses were adjacent and shared a set of stairs.
Officer Lister saw Anderson go up the stairs but did not see which door he entered.
                                             2
followed by Officer Lister. Anderson approached the doorway from inside and said:

“What the fuck are you doing in my house?” (Jt. App., Vol II, at 85.) Officer Lister then

stated, “That’s him.” (Id.) Officer Mayhew grabbed Anderson and a struggle ensued.

Officer Mayhew was able to subdue Anderson and put him in handcuffs. Anderson was

taken out of the house to a police vehicle, where another scuffle took place. During this

encounter, Officer Lister heard a “metallic clank” and observed a 9mm handgun on the

ground. (Id. at 86.) Officer Lister recognized the handgun as the weapon he had seen

Anderson wield during the robbery. After Anderson was again under control, the cashier

from the 7-Eleven arrived at the scene and identified Anderson as the robber. Thereafter,

police secured a search warrant for 2216 Bonsall Street and found $57 in cash and a black

ski mask inside. Additionally, while in police custody, Anderson confessed to the

robbery.

      A federal grand jury sitting in the Eastern District of Pennsylvania indicted

Anderson on one count of robbery which interferes with interstate commerce, in violation

of 18 U.S.C. § 1951(a); one count of using, carrying, and brandishing a firearm, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii); and one count of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). Anderson moved to suppress the

handgun, cash, black ski mask, Officer Lister’s identification, and Anderson’s

confession, alleging that the officers violated his Fourth Amendment right to be free from

unreasonable searches and seizures by entering his house. After an evidentiary hearing,

the District Court denied the motion, concluding that the police conduct was reasonable



                                            3
due to exigent circumstances. Thereafter, Anderson pleaded guilty to all three counts, but

preserved his right to appeal the District Court’s denial of the motion to suppress.

                                              II.

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate

jurisdiction under 28 U.S.C. § 1291. “We review the District Court’s denial of a motion

to suppress for clear error as to the underlying factual findings and we exercise plenary

review over questions of law.” United States v. Lowe, 791 F.3d 424, 427 (3d Cir. 2015)

(quoting United States v. Brown, 448 F.3d 239, 245 (3d Cir. 2006)). Specifically, “on

appeal from a decision involving the presence or absence of exigent circumstances

justifying a warrantless search or seizure, this Court will review the district court’s

findings of fact for clear error, but will review its conclusion that those facts establish a

legal exigency de novo.” United States v. Mallory, 765 F.3d 373, 383 (3d Cir. 2014).

                                              III.

       A warrantless search or arrest made within a home is presumptively unreasonable.

See Payton v. New York, 445 U.S. 573, 587 (1980). Nonetheless, a warrantless search or

seizure occurring within a home may be sustained where probable cause and exigent

circumstances exist. Kentucky v. King, 563 U.S. 452, 459 (2011); Mallory, 765 F.3d at

383. “Examples of exigent circumstances include, but are not limited to, hot pursuit of a

suspected felon, the possibility that evidence may be removed or destroyed, and danger to

the lives of officers or others.” United States v. Coles, 437 F.3d 361, 366 (3d Cir. 2006).

Factors that support a finding of exigent circumstances include: (1) the gravity of the

crime that has been committed; (2) a reasonable belief that the suspect is armed; (3) a

                                               4
clear showing of probable cause based upon reasonably trustworthy information; (4) a

strong belief that the suspect is in the premises; (5) “a likelihood that the suspect will

escape if not swiftly apprehended”; and (6) peaceable entry, affording the suspect “an

opportunity to surrender . . . without a struggle and thus to avoid the invasion of privacy

involved in entry into the home.” Dorman v. United States, 435 F.2d 385, 392–93 (D.C.

Cir. 1970)(en banc).2

       The District Court accurately recounted the evidence supporting its findings that

each of the Dorman factors was satisfied: Officer Lister had witnessed a violent crime,

the armed robbery of a convenience store. The perpetrator retained the weapon after

leaving the store, and was followed to the residence on Bonsall Street. The police arrived

at the residence just minutes after the suspect entered it. Office Lister was concerned that

the suspect would get away if not apprehended immediately. Officer Mayhew acted

reasonably in knocking on the door, and the door opened without use of force. When the

door opened, Officer Mayhew was confronted by a man whom Officer Lister identified

as the suspect. The District Court’s findings of fact are supported by the record, and its

legal conclusion that the exigencies of the circumstances warranted the entry into the

home and the arrest of Anderson is not erroneous. Accordingly, the motion to suppress

was properly denied.

                                             IV.

       For the forgoing reasons, we will affirm the District Court’s judgment.


       2
        The Supreme Court has referred to Dorman as “a leading federal case defining
exigent circumstances.” Welsh v. Wisconsin, 466 U.S. 740, 751 (1984).
                                              5